Citation Nr: 0629989	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-13 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for loss of peripheral 
vision.

4.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

In a June 2003 rating decision, the RO denied service 
connection for hypertension, right ear hearing loss, and loss 
of peripheral vision.  In a November 2004 rating decision, 
the RO denied service connection for erectile dysfunction.  
The veteran duly appealed the RO's decisions, and in August 
2006, he testified before the undersigned at a Board hearing 
at the RO.

After the hearing, the veteran submitted additional evidence 
in support of his claims, including a medical statement from 
his VA physician regarding the etiology of his erectile 
dysfunction and cardiovascular disease.  Although the veteran 
did not waive initial RO consideration of this additional 
evidence, in light of the favorable decision below, the Board 
finds that a remand is not necessary with respect to these 
issues.  See 38C.F.R. § 20.1304 (2006) (providing that any 
additional pertinent evidence submitted to the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case, unless the benefit sought 
on appeal may be allowed without such referral, or the 
claimant expressly waives his procedural right to such 
referral).  

As set forth in more detail below, however, a remand is 
required with respect to the issues of entitlement to service 
connection for right ear hearing loss and loss of peripheral 
vision.  These issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran's 
current hypertension is causally related to his service-
connected diabetes mellitus.

2.  The evidence is in equipoise as to whether the veteran's 
current erectile dysfunction is causally related to his 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Erectile dysfunction is due to or the result of the 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2006).

2.  Hypertension is due to or the result of the service-
connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in June 2002 and July 2003 letters issued prior 
to the initial rating decisions on his claims, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete a claim of service connection, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The letters also 
generally advised the veteran to submit or identify any 
additional information that he felt would support his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In addition, in a March 2006 letter, the RO issued a letter 
which fulfilled the requirements delineated by the Court in 
Dingess/Hartman.

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the RO has obtained the veteran's service 
medical records, as well as all available post-service 
clinical records specifically identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2006).  The veteran has also been afforded VA medical 
examinations in connection with his claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  The Board finds 
that there is no indication of outstanding, relevant 
evidence.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  Neither the 
veteran nor his representative has argued otherwise.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding that 
due process concerns with respect to VCAA notice must be pled 
with specificity).  Moreover, in light of the favorable 
decision below, it is clear that any VCAA deficiency is 
harmless error.

Factual Background

The veteran's service medical records are negative for 
complaints or findings of erectile dysfunction or 
hypertension.  At his December 1967 military separation 
medical examination, the veteran's vascular system and 
genitourinary system were normal.  The veteran's blood 
pressure was 110/70.

In March 2001, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
diabetes mellitus secondary to exposure to Agent Orange.  In 
a June 2001 statement submitted in support of his claim, the 
veteran described his two tours of duty in Vietnam, stating 
that he remembered traveling through areas with dead 
vegetation that had been sprayed with herbicides.  The 
veteran also submitted a statement from his physician noting 
a current diagnosis of diabetes mellitus.  In a January 2002 
rating decision, the RO granted service connection for 
diabetes mellitus, presumed to be secondary to exposure to 
Agent Orange in Vietnam.  It is noted that service connection 
is also in effect for peripheral neuropathy, secondary to the 
service-connected diabetes mellitus.  

The veteran now claims entitlement to service connection for 
erectile dysfunction and hypertension, secondary to diabetes 
mellitus.  

In support of the veteran's claims, the RO has obtained VA 
clinical records dated from June 1999 to February 2006.  In 
pertinent part, these records show that the veteran received 
treatment for diabetes mellitus, hypertension, and erectile 
dysfunction.  

At a VA medical examination in April 2004, the veteran 
reported that he had been diagnosed as having diabetes and 
hypertension in 1999.  He indicated that he had had erectile 
dysfunction since 1986.  The examiner noted that the veteran 
did have a history of an endocrine disorder, including 
diabetes mellitus, and was on medication for hypertension, 
which could affect his ability to have an erection.  After 
examining the veteran, the examiner's diagnoses included:  
hypertension, likely not due to diabetes, as he was diagnosed 
with hypertension prior to diabetes; and erectile 
dysfunction, not related to hypertension or diabetes 
mellitus, given the fact that it began in 1986, well in 
advance of his diagnosis of hypertension nor diabetes.  

In August 2006, the veteran testified at a Board hearing at 
the RO.  He indicated that he had been advised by his 
treating physician that there may be a link between his 
diabetes and his hypertension and erectile dysfunction.  

Shortly thereafter, the veteran submitted an August 2006 
statement from his treating physician at the VA Medical 
Center (VAMC) in Dublin, Georgia.  In this statement, the 
physician indicated that the veteran had been diagnosed as 
having diabetes mellitus and currently had the following 
complications that were directly due to diabetes mellitus:  
cardiovascular, neurological, renal, and erectile 
dysfunction.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including cardiovascular 
renal disease or an organic disease of the nervous system, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice- 
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).




Analysis

As set forth above, the veteran's service medical records are 
entirely negative for notations of hypertension or erectile 
dysfunction.  Likewise, the post-service record is negative 
for notations of either disability within the first post-
service year or for many years after service separation.  
Moreover, there is no indication in the evidence of record 
that any medical professional has related the veteran's 
current hypertension or erectile dysfunction to his active 
service or any incident therein.  In view of the foregoing, 
the Board finds that service connection for hypertension or 
erectile dysfunction on a direct or presumptive basis is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2006).

The veteran, however, claims that his current hypertension 
and erectile dysfunction are causally related to his service-
connected diabetes mellitus.  As the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education, such as an opinion on 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

However, the Board observes that the record contains two 
medical opinions which address the possibility of a 
relationship between the veteran's current hypertension and 
erectile dysfunction and his service-connected diabetes 
mellitus.  

Specifically, in an April 2004 VA medical examination report, 
a VA medical examiner concluded that the veteran's 
hypertension and erectile dysfunction were not likely related 
to his service-connected diabetes mellitus.

On the other hand, the veteran's treating VA physician has 
provided an August 2006 statement to the effect that the 
veteran's erectile dysfunction and cardiovascular disability 
(i.e. hypertension) are directly due to his service-connected 
diabetes mellitus.  

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that both physicians 
who provided opinions in this case are clearly competent to 
render a medical opinion as to the etiology of the veteran's 
hypertension and erectile dysfunction.  The Board further 
observes that both the VA physicians based their conclusions 
on a review and/or knowledge of the veteran's medical history 
as well as an examination of the veteran.  Thus, the Board is 
unable to find one medical opinion more probative than the 
other.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  
Given the evidence of record, the Board cannot find that the 
preponderance of the evidence is against the claim.  Thus, 
service connection for hypertension and erectile dysfunction 
is warranted.


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for erectile dysfunction is 
granted.


REMAND

The veteran also seeks service connection for right ear 
hearing loss and loss of peripheral vision.  He contends that 
such conditions are either due to his service-connected 
diabetes and hypertension, or are related to his presumed 
exposure to Agent Orange during his tours of duty in Vietnam.  

At the veteran's August 2006 Board hearing, the veteran 
testified that he had been advised by his VA treating 
physician that there may be a link between his hearing loss 
and loss of peripheral vision and his service-connected 
diabetes.  In light of his testimony, the undersigned advised 
the veteran to try to obtain a statement from his physician 
to this effect.  See Stuckey v. West, 13 Vet. App. 163, 195 
(1999); Constantino v. West, 12 Vet. App. 517 (1999) (holding 
that a hearing officer has a duty to suggest the submission 
of evidence that the claimant may have overlooked and which 
would be supportive of the claim).  The undersigned held the 
record open temporarily to allow the veteran the opportunity 
to submit such a statement.  

Shortly thereafter, the veteran submitted a statement from 
his treating physician at the VA Medical Center (VAMC) in 
Dublin, Georgia.  In this August 2006 statement, the 
physician indicated that the veteran had been diagnosed as 
having diabetes and currently had the following complications 
that were directly due to diabetes mellitus:  cardiovascular, 
neurological, renal, and erectile dysfunction.  

The Board finds that it is unclear whether the veteran's VA 
physician intended to include the veteran's hearing loss and 
loss of peripheral vision in the neurological abnormalities 
attributable to his service-connected diabetes.  Thus, in 
order to ensure that the veteran receives every possible 
consideration, clarification of this opinion is necessary.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA 
physician who provided the August 2006 
medical opinion and ask her to provide a 
more detailed statement as to whether the 
veteran's current right ear hearing loss 
and loss of peripheral vision are at 
least as likely as not neurological 
complications of the service-connected 
diabetes mellitus and/or hypertension.  

2.  In the event the VA physician is 
unavailable to clarify her August 2006 
opinion, the veteran should be scheduled 
for a VA neurological examination to 
determine the nature and etiology of his 
current right ear hearing loss and loss 
of peripheral vision.  The claims folder 
should be provided to the examiner for 
review in connection with the examination 
of the veteran.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current right ear hearing loss 
and loss of peripheral vision are 
causally related to the veteran's active 
service, any incident therein, or any 
service-connected disability, including 
diabetes mellitus and/or hypertension.  

3.  Thereafter, the RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
she should be given an appropriate 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


